DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on February 17, 2021.  These drawings are accepted.

Response to Amendment
Applicant’s amendment to the claims, filed on July 19, 2022, is acknowledged. Amendment is entered.	

Election/Restrictions
Applicant’s election without traverse of Species II, illustrated in figs. 2A, 2B, and 3B, corresponding to claims 1, 3 - 11, and 20 - 25, in the reply filed on July 19, 2022 is acknowledged. The examiner observed that claim 3 depends from claim 2. Claim 2 is withdrawn. Therefore, claim 3 would also inherit withdrawn status. Also, claim 3 is also indicated withdrawn in the claim listing. Therefore, claim 3 will be excluded from examination.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one or more nonelected Species I and III - V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2021, May 26, 2022, and June 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morohashi (USPN 5,477,061 A).

Regarding claim 1, figs. 19(A) - 19(F) of Morohashi disclsoes a method of fabricating a device including a superconductive layer (64), the method, comprising:
depositing a seed layer (63) on a substrate (61 or 62), the seed layer being a nitride of a first metal (col. 16, lines 8 and 11: TaN or ZrN);
exposing the seed layer to an oxygen-containing gas or plasma (col. 16, line 12 - 27) to form a modified seed layer (63A); and
after exposing the seed layer to the oxygen-containing gas or plasma, depositing a metal nitride superconductive layer (64) directly on the modified seed layer, the superconductive layer being a nitride of a different second metal (col. 16, line 28: NbN).

Regarding claim 6, Morohashi discloses the method of claim 1, Morohashi discloses wherein the modified seed layer includes a lower seed layer that is a nitride of the first metal (63) and an upper seed layer that is an oxide or oxynitride of the first metal (63A).

Regarding claim 8, Morohashi discloses the method of claim 1, Morohashi discloses wherein depositing the seed layer on the substrate comprises depositing a layer having a thickness of 3-50 nm (col. 16, ll. 8 and 9).

Regarding claim 9, Morohashi discloses the method of claim 1, Morohashi discloses wherein the second metal is niobium nitride, titanium nitride, or niobium titanium nitride (col. 16, line 28: NbN).

Regarding claim 24, Morohashi discloses the method of claim 1, Morohashi discloses wherein exposing the seed layer to the oxygen- containing gas or plasma is performed at 2-15 mTorr (col. 16, line 20: 1.3 Pa -> ~9.8 mTorr).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morohashi as applied to claim 1 above. 

Regarding claim 4, Morohashi discloses the method of claim 1, but Morohashi does not expressly discloses wherein exposing the seed layer to the oxygen-containing gas or plasma comprises exposing the seed layer to oxygen plasma. However, it is inherent, if not obvious that the conditions of the r.f. oxidation process found at col. 16, ll. 17 - 27 is referring to oxidation plasma. For example, col. 10, ll. 48 - 55 of Morohashi discloses oxidation plasma is formed.

Regarding claim 5, Morohashi discloses the method of claim 4, Morohashi discloses wherein the modified seed layer includes a lower seed layer (63) that is a nitride of the first metal and an upper seed layer that is an oxide or oxynitride of the first metal (63A).

Regarding claim 7, Morohashi discloses the method of claim 5, but Morohashi does not expressly discloses wherein the upper seed layer has a thickness of 0.1-1 nm. However, col. 16, ll. 23 - 27 of Morohashi discloses the thickness of 63A can be adjusted to achieve critical current of the Josephson junction. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, the upper seed layer's thickness can be adjusted in view of col. 16, ll. 23 - 27 of Morohashi, to achieve desired critical current of the Josephson junction and arrive at the claimed thickness range.

Regarding claim 23, Morohashi discloses the method of claim 1, but Morohashi does not expressly discloses wherein exposing the seed layer to the oxygen- containing gas or plasma oxidizes the seed layer to form the upper seed layer that is two or three atomic layers thick. However, col. 16, ll. 23 - 27 of Morohashi discloses the thickness of 63A can be adjusted to achieve critical current of the Josephson junction. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, the upper seed layer's thickness can be adjusted in view of col. 16, ll. 23 - 27 of Morohashi, to achieve desired critical current of the Josephson junction and arrive at the claimed thickness range.

Regarding claim 25, Morohashi discloses the method of claim 1, but Morohashi does not expressly discloses wherein exposing the seed layer to the oxygen- containing gas or plasma is performed at 100-500 mTorr (col. 16, line 20: 1.3 Pa -> ~9.8 mTorr). In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, the process of oxidizing the seed layer within a certain pressure range can be adjusted in view of col. 16, ll. 23 - 27 of Morohashi, to achieve desired critical current of the Josephson junction and arrive at the claimed pressure range.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morohashi as applied to claim 1 above, and in view of Makise et al. (JP 2016213363 A), hereinafter as Makise.

Regarding claim 10, Morohashi discloses the method of claim 8, but Morohashi does not expressly discloses wherein the first metal is aluminum. Col. 16, lines 8 and 11 of Morohashi discloses TaN or ZrN. Col. 1, ll. 17 - 37 of Morohashi also discloses the use of Al/AlOx as a barrier (seed layer). ¶ 2 of Makise acknowledges AlOx as an insulating layer (barrier or seed layer). ¶ 14 of Makise discloses that it is known in the art to provide an insulating layer (barrier or seed layer) made of aluminum nitride. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Morohashi device with the alternative aluminum nitride insulation layer of Makise, in order to provide a superconducting tunnel junction layer be entirely made of nitride material (¶ 14 of Makise).
	
Regarding claim 11, Morohashi discloses the method of claim 1, but Morohashi does not expressly discloses wherein the first metal is aluminum. Col. 16, lines 8 and 11 of Morohashi discloses TaN or ZrN. Col. 1, ll. 17 - 37 of Morohashi also discloses the use of Al/AlOx as a barrier (seed layer). ¶ 2 of Makise acknowledges AlOx as an insulating layer (barrier or seed layer). ¶ 14 of Makise discloses that it is known in the art to provide an insulating layer (barrier or seed layer) made of aluminum nitride. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Morohashi device with the alternative aluminum nitride insulation layer of Makise, in order to provide a superconducting tunnel junction layer be entirely made of nitride material (¶ 14 of Makise).

Allowable Subject Matter
Claims 20 - 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters of claims 20 - 22 involving first and second temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818